DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 02/17/2021 has been entered. Claims 1, 3-5 and 7-18 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 11/20/2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a fixing piece fixed to said case is provided in said magnetic field detector, as required by claim 11; and a bearing provided in each end of said change drum, as required by claim 15, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15 line 4 reads “shape of recess”, --shape of a recess-- is suggested.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 line 3 recites the limitation “a fixing piece fixed to said case is provided in said magnetic field detector”. It is unclear how a fixing piece can be provided in the magnetic field detector.
Claim 15 line 3 recites the limitation “a bearing is provided in each end of said change drum”. It is unclear how a bearing can be provided in each end of the change drum. 
Claim 15 line 4 recites the limitation “a bearing”. It is unclear if this limitation is referring to “a bearing” recited in line 2, or if this limitation requires an additional bearing. 
Claim 15 line 6 recites the limitation “a bearing”. It is unclear if this limitation is referring to “a bearing” recited in line 2, or if this limitation requires an additional bearing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claim 1, 3-5 and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda (JP J02-043552 U) in view of Saotome (JP 2007040850 A7).
Regarding claim 1, Honda discloses a rotation position detection device (see Fig. 2, 11) for a change drum (1), comprising: a generator (14, 15, 16) that is fixed to said change drum and that rotates along with said change drum, said change drum transmitting force necessary to shift a gear by rotating about a predetermined rotation axis (see Fig. 6, axis 0); a detector (tip of 8) that is formed separately from said generator and fixed to a position to detect said position and output a signal that depends on a rotational position of said change drum on the basis of a detection result; and a case (see Fig. 5, case surrounding 1) that houses said change drum, wherein said detector is disposed at a position inward of a wall (see Fig. 5, wall which 8 is inserted) of said case (see Fig. 5). Honda fails to disclose a magnetic field generator to differentiate an ambient magnetic field, a magnetic field detector fixed to a position at which said magnetic field changes in response to rotation of said magnetic field generator, and wherein said magnetic field detector is disposed at a position opposing said magnetic field generator along a direction of said rotation axis. However, Saotome teaches a magnetic field generator (see Fig. 1, 1) to differentiate an ambient magnetic field (see paragraph [0002] of the attached machine translation, wherein a change in magnetic flux density due to rotation of the magnet), a magnetic field detector (2) fixed to a position (fixed at 3) at which said magnetic field changes in response to rotation of said magnetic field generator (see paragraph [0002] of the attached machine translation, wherein a change in magnetic flux density due to rotation of the magnet), and wherein said magnetic field detector (2) is disposed at a position opposing said magnetic field generator (1) along a direction of said rotation axis (Z axis). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the detection device of Honda with a magnetic field generator and a magnetic field detector and arrange them opposing each other along a rotation axis, as taught by Saotome, to provide a rotating angle sensor with small angle errors, as is simple signal processing even in conditions a magnetic sensible section is prepared at a position far from the center of a magnet (see Problem to be Solved); and to reduce the size requirements of the case in the 
Regarding claim 3, the combination of claim 1 elsewhere above would necessarily result in the following limitations: said wall (Honda, Fig. 6, wall which 8 is inserted) has a through hole (Honda, hole which 8 is inserted) for guiding a signal output by said magnetic field detector (Honda, tip of 8; Saotome, 2) to outside of said case (Honda, case surrounding 1), and said through hole is formed at a position away from an extension of said rotation axis (Honda, axis 0; Saotome, Z axis).  
Regarding claim 4, the combination of claim 1 elsewhere above would necessarily result in the following limitations: said magnetic field detector (Honda, tip of 8; Saotome, 2) is held by a holder (Honda, body of 8), and said holder is inserted in said through hole to support said magnetic field detector (Honda, Fig. 6).  
Regarding claim 5, Honda discloses a fixing piece (see Fig. 2, hexagonal element of 8) protrudes from an outer periphery of said holder (body of 8), and said fixing piece is fixed to said wall (wall which 8 is inserted), with said holder being inserted in said through hole (see Fig. 6).   
Regarding claim 7, the combination of claim 1 elsewhere above would necessarily result in the following limitations: said change drum (Honda, 1) is formed in a stepped shape having different radial dimensions in a direction of extension of said rotation axis (Honda, see Fig. 2), said magnetic field generator (Honda, 14, 15, 16; Saotome, 1) is formed in a ring shape centered about said rotation axis (Honda, Fig. 2; Saotome, Fig. 1), and said magnetic field generator has an external diameter dimension that is smaller than a maximum external diameter dimension of said change drum and greater than a minimum external diameter dimension of said change drum (Honda, Fig. 4, wherein the maximum diameter of 1 is slightly larger than the diameter of 14, 15, 16 and the minimum diameter of 1 is slightly smaller than the diameter of 14, 15, 16).   
Regarding claim 8, the combination of claim 1 elsewhere above would necessarily result in the following limitations: said magnetic field generator (Honda, 14, 15, 16; Saotome, 1) is fixed on a side toward said change drum (Honda, 2) with respect to a bearing (Honda, 13a) by which one end of said change drum is rotatably supported (Honda, Fig. 3), and said magnetic field detector (Honda, tip of 8; Saotome, 2) is supported radially outward of said bearing (Honda, Fig. 6).   
Regarding claim 9, the combination of claim 1 elsewhere above would necessarily result in the following limitations: said change drum (Honda, 1) has a press-fit part (Honda, 13b) that protrudes along said rotation axis (Honda, axis O), and said magnetic field generator (Honda, 13, 14, 15; Saotome, 1) includes a ring-shaped permanent magnet (Honda, 15; Saotome, 1) having a through hole for fixation (Honda, Fig. 3), and a shock-absorbing part (Honda, 14, disclosed as an insulating plate) that fixes said permanent magnet to said press-fit part while intervening between said press-fit part and said permanent magnet (Honda, Fig. 3).   
Regarding claim 10, the combination of claim 1 elsewhere above would necessarily result in the following limitations: a motorcycle (Honda, see description, motor bicycle) comprising the rotation position detection device for a change drum according to claim 1 (see rejection of claim 1 above). 
Regarding claim 11, the combination of claim 1 elsewhere above would necessarily result in the following limitations: a fixing piece (Honda, Fig. 2, hexagonal element of 8) fixed to said case (Honda, case surrounding 1) is provided in said magnetic field detector (Honda, tip of 8; Saotome, 2; Note, the hexagonal element of Honda is provided in said magnetic field detector just as much as applicant’s own invention shown in Fig. 3), and said wall (Honda, Fig. 6, wall which 8 is inserted) separates said change drum (Honda, 1) and said fixing piece (Honda, Fig. 6).   
Regarding claim 12, the combination of claim 1 elsewhere above would necessarily result in the following limitations: said magnetic field detector (Honda, tip of 8; Saotome, 2) has a rotationally asymmetric shape about said rotation axis (Honda, Fig. 6; Note, as discussed in the rejection of claim 1, the combination would result in element 8 being provided in the wall above 1 in Fig. 6 of Honda, and would be facing the side of 11. As such, the tip of 8 is just as much rotationally asymmetric as Applicant’s own invention shown in Fig. 5).  
Regarding claim 13, the combination of claim 1 elsewhere above would necessarily result in the following limitations: said magnetic field detector (Honda, tip of 8; Saotome, 2) is disposed at a position inward in said axial direction of a shaft end (Honda, upper portion of 1) of said change drum (Honda, 1; Note: as discussed in the rejection of claim 1, the combination would result in element 8 being provided   
Regarding claim 14, the combination of claim 1 elsewhere above would necessarily result in the following limitations: a through hole (Honda, hole which 8 is placed) is formed in said wall (Honda, wall which 8 is inserted), said magnetic field detector (Honda, tip of 8; Saotome, 2) is held by a holder (Honda, body of 8), in which a fixing piece (Honda, hexagonal element of 8) protrudes from an outer periphery of said holder (Honda, Fig. 5), said through hole having a circular shape (Honda, Fig. 2; 8 has a circular shape therefore the hole inherently matches) and said holder having a circular columnar shape (Honda, Fig. 2), and said fixing piece is fixed to said wall while said holder is inserted in said through hole (Honda, Fig. 5).   
Regarding claim 15, Honda discloses a bearing (see Fig. 6, upper portion of 1 is inserted into the housing, lower portion of 1 is supported by a roller bearing) is provided in each end of said change drum (1), a bearing at a side of said magnetic field detector is formed in a shape of recess capable of receiving a support shaft protrusion of said change drum (See Fig. 6, a shaft protrusion of 1 is supported by a recess in the wall), and a bearing opposite to said magnetic field detector is formed of a ball bearing (see Fig. 6, wherein an opposite end of 1 is supported by a ball bearing).   
Regarding claim 16, the combination of claim 1 elsewhere above would necessarily result in the following limitations: said magnetic field detector (Honda, tip of 8; Saotome, 2) is held by said holder (Honda, body of 8), and said holder is supported by said wall (Honda, wall which 8 is inserted) at a position adjacent to said bearing recess (Honda, Fig. 6; Note: as discussed in the rejection of claim 1, the combination would result in element 8 being provided in the wall above 1 in Fig. 6 of Honda, and would be facing the side of 11. As such, the tip of 8 would protrude through the wall and would be adjacent to the recess supporting the shaft of 1).

Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda (JP J02-043552 U) in view of Saotome (JP 2007040850 A) and Kawakubo (US 20040139795 A1).
Regarding claim 17, Honda fails to disclose said magnetic field detector is supported by a wall at a side of a secondary speed-reducing mechanism of said case, in which a sprocket is provided. said detector (see Fig. 1, 11) is supported by a wall (see Fig. 3, 4c) at a side of a secondary speed-reducing mechanism (see Fig. 1, 2a, 2a2, 2d, 3a, 3a2) of said case (outer case of engine E), in which a sprocket is provided (2a2, 3a2). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Honda with a secondary speed-reducing mechanism, as taught by Kawakubo, to operate the intake and exhaust ports which are attendant on the rotation of the camshaft, such that the camshaft rotates at ½ speed of the crankshaft, and therefore the valves are opened and closed one during two revolutions of the crankshaft (see paragraphs [0042]-[0043]). As a result of the combination, the following limitations would necessarily result: said magnetic field generator (Honda, 14, 15, 16; Saotome, 1; Kawakubo, 11).
Regarding claim 18, the combination of claim 1 elsewhere above would necessarily result in the following limitations: said magnetic field detector (Honda, tip of 8; Saotome, 2) is supported by said wall (Honda, wall which 8 is inserted) at a position away from said rotation axis (Honda, axis O) of said change drum (Honda, 1) in a radial direction (Honda, Fig. 6; Note: as discussed in the rejection of claim 1, the combination would result in element 8 being provided in the wall above 1 in Fig. 6 of Honda, and would be facing the side of 11. As such, the tip of 8 would be offset from axis O in the radial direction).

Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that neither the claimed invention nor the attendant advantages thereof would have been disclosed or obvious to one having ordinary skill in the art based on the applied references, the Examiner respectfully disagrees. MPEP 2143 states that the key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. MPEP 2143(I)(A) states that there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness. Additionally, MPEP 706(I) states that the standard to be applied in all cases is the ‘preponderance of the evidence’ test. In other words, an examiner should reject a claim if, in view of the prior art and evidence of record, it is more likely than not that the claim is unpatentable. As noted in the rejection of claim 1 above, the combination of Honda and Saotome disclose each and every element of claim 1. More specifically, Honda discloses a case, housing a shift drum, a . 
Regarding Applicant’s arguments that the objective and intention of Honda is completely different from the rotation position detection device of the present invention, the Examiner respectfully disagrees. MPEP 2145(X)(D)(1) states that a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In reGurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). In reviewing the English translation provided by Applicant on 04/11/2018 of Honda, the section under the heading “Problem(s) to be solved by the device” reads “the conventional detection device has become the composition of having attached the rotary switch on the extension wire of the rotation center axis of a shift drum. However, depending on an engine structure, sufficient free space for the side of the end of a shift drum may not be, and there was a problem that reservation of the installing space of a rotary switch will be difficult, and engine with will spread for space reservation. It learned and the conventional detection devices were collected, if many wiring was not given to each of a plurality of contact which can be set to a rotary switch, the wiring was troublesome and there was a case where reservation of the wiring space was difficult”. In other words, Honda discloses that conventional detection devices are provided in an axial orientation, but depending on the engine structure, free space in the axial direction might not be sufficient for the axial orientation, as such, the radial orientation of the device was developed. In the disclosure, Honda clearly sets for that conventional detection devices have an axial orientation, the same as Applicant’s own invention. Additionally, there is no explicit disclosure which states that the device of Honda cannot be used with engines which do not have axial 
Regarding Applicant’s arguments that one having ordinary skill in the art would not fully understand that Saotome discloses a magnetic field detector is disposed at a position inward of a wall of a case, which houses a change drum, and opposing a magnetic field generator along a direction of the rotation axis of the change drum, the Examiner respectfully disagrees. MPEP 2145(IV) states that one cannot show nonobviousness by attacking references individually where the rejections are based on combination of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, Saotome is not relied upon for teaching a magnetic field detector which is disposed a position inward of a wall of a case, which houses a change drum, and opposing a magnetic field generator along a direction of the rotation axis of the change drum. As noted in the rejection of claim 1 above, Honda discloses a detector disposed at a position inward of a wall of a case, which houses a change drum, opposing a generator. Saotome teaches a magnetic field generator and a magnetic field detector provided with an axial orientation. Therefore, the combination of Honda and Saotome disclose “a magnetic field detector is disposed at a position inward of a wall of a case, which houses a change drum, and opposing a magnetic field generator along a direction of the rotation axis of the change drum”.
    Regarding Applicant’s arguments that there is absolutely no was for one skilled in the art to accurately predict or arrive at the features and advantages of the present invention based solely on the disclosures contained in Honda and Saotome, particularly without benefit and reliance of Applicant’s own disclosure, which is impermissible, the Examiner respectfully disagrees. MPEP 2145(X)(A) states that any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). As can be seen from the rejection of claim 1 above, Honda discloses a case, housing a shift drum, a generator which rotates with the drum, and a detector, which is provided in a wall of the case, is provided radially with respect to the axis of the drum, and detects a signal from the generator, and Saotome teaches a magnetic field generator and a magnetic field detector, which are arranged in an axially separated 
Regarding Applicant’s arguments that that Honda in view of Saotome fail to disclose the limitations of claim 1, the Examiner respectfully disagrees. MPEP 2143.03 states all words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As can be seen above in the rejection of claim 1, each and every limitation was considered. Therefore, each and every limitation of claim 1 is disclosed by the combination of Honda in view of Saotome.
In view of the arguments presented above, the rejections presented in the Non-Final Rejection mailed 11/20/2020 are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH BROWN/Primary Examiner, Art Unit 3658